Exhibit 10.1

RETENTION AGREEMENT

This Retention Agreement (the “Agreement”) dated and effective as of January 12
, 2012 (the “Effective Date”) is entered into by and between Westway Terminal
Company LLC, a Delaware limited liability company with headquarters in New
Orleans, Louisiana (the “Company”), and Eugene McClain (“Employee”).

WHEREAS, the Company employs the Employee in the position of President; and,

WHEREAS, it is understood that the Employee is employed by the Company on an “at
will” basis, and as such can be terminated by the Company with or without cause;
and,

WHEREAS, the Company wishes to provide an inducement for the Employee to remain
with the Company in the event of a Change in Control (as defined hereafter);
and,

WHEREAS, the Company and the Employee wish to memorialize the terms of the
Company’s retention promises to the Employee in writing.

THEREFORE, in consideration of the foregoing and the mutual provisions contained
herein, and for other good and valuable consideration, the parties hereto agree
with each other as follows:

 

1. Term of Agreement

 

  (a) The term of this Agreement (the “Term”) shall commence on the Effective
Date and expire on the first anniversary of the Effective Date, unless extended
in writing by the Company.

 

  (b) This Agreement cannot be modified or terminated (except as expressly
provided herein) without the mutual consent of the Company and the Employee;

 

  (c) Following the expiration of the Term, this Agreement will terminate and
the Company will have no further obligations to the Employee under this
Agreement.

 

2. Compensation and Benefits

 

  (a) Base Salary.

Employee’s current base salary is $225,000 per annum. The term “Base Salary” as
utilized in the Agreement shall refer to the Employee’s base salary in effect as
of the Effective Date, as the same may be increased by the Company from time to
time. Except as may otherwise be provided in this Agreement, any obligation to
pay Employee’s Base Salary will cease upon termination of the Employee’s
employment.

 

  (b) ADA, FMLA and Age Discrimination Laws.

This Agreement is subject to the Americans with Disabilities Act (“ADA”), the
Family and Medical Leave Act (“FMLA”) and all Age Discrimination Laws of the
United States.

 

3. Definitions

 

  (a) “Cause” shall mean for the purposes of this Agreement the commission of
acts of gross negligence, fraud, theft, or misappropriation against the Company
or the conviction of a felony under the law.

 

  (b) “Without Cause” shall mean the absence of Cause.

 

  (c)

“Change in Control” means (i) any person or “group” (as defined in
Section 13(d)(3) of the 1934 Act), other than Westway Group, Inc., ED&F Man
Holdings Limited, and/or their subsidiaries, acquiring (whether by stock
purchase, asset purchase, merger or otherwise) fifty percent (50%) or more of
the voting power of the Company’s then outstanding voting interests; or (ii) the
sale or



--------------------------------------------------------------------------------

  other disposition of all or substantially all of the assets of the Company to
any person other than Westway Group, Inc., ED&F Man Holdings Limited, and/or
their subsidiaries; or (iii) approval by the member or members of the Company of
a complete liquidation or dissolution of the Company.

 

  (d) “Constructive Termination” for purposes of this Agreement shall mean (1) a
reduction in Base Salary or Benefits; (2) any requirement that the Employee’s
services be rendered primarily at a location or locations more than twenty miles
from the location where the employee currently renders their services; (3) a
material diminution by the Company of the Employee’s roles and responsibilities
as President of the Company; (4) any material breach of this Agreement or the
spirit of this Agreement by the Company.

 

  (e) “Disabled” and “Disability”, as used herein, shall mean Employee’s
inability to perform the essential duties and responsibilities of Employee’s job
with reasonable accommodation, for a continuous period of 90 days or more, or
for 120 days or more in a 12 month period, due to a physical or mental
condition.

 

4. Payment on Change in Control

If a Change in Control occurs, Employee shall receive a retention bonus equal to
two hundred twenty-five thousand dollars ($225,000) (the “Retention Bonus”),
subject to continued employment with the Company or its successor as hereinafter
provided. The Retention Bonus will be paid in two (2) equal installments:
(i) the first Retention Bonus installment simultaneously with the closing of the
transaction by which the Change in Control occurs; and (ii) the second Retention
Bonus installment on the six (6) month anniversary of the closing of the
transaction by which the Change in Control occurs.

In order to receive each Retention Bonus installment, (a) Employee must either
be employed by Company or its successor at the time such installment is due or
otherwise qualify to receive such installment pursuant to Sections 6, 7, or 8
hereof; and (b) Employee will be required to sign and deliver a Settlement
Agreement and Release of the Company (a “Release”). Each Retention Bonus
installment shall be paid to Employee within 10 business days following the
expiration of the revocation period applicable to the Release consistent with
applicable state and Federal law. For the avoidance of doubt, Company will not
be obligated to pay more than one full Retention Bonus to the Employee, even if
more than one Change in Control occurs.

 

5. Termination for Cause/Resignation by Employee.

The Company may terminate Employee’s employment for Cause, and the Employee may
resign from employment from the Company for any reason or no reason at all. Upon
the Company’s termination of the Employee for Cause or the Employee’s
resignation (other than the Employee’s death or Disability), Employee shall be
entitled to receive only that portion of Employee’s Base Salary earned, but
unpaid, as of the date of termination, payable in accordance with applicable
state and Federal laws but in no event later than 30 days after Employee’s date
of termination. The Employee will also receive all vested benefits, including
401k and previously deferred compensation, if any. Notwithstanding any provision
to the contrary, if the Employee’s employment is terminated by the Company for
Cause or the Employee resigns from the Company (other than the Employee’s death
or Disability) prior to the date of payment of any Retention Bonus installment,
such installment will be forfeited by Employee and shall not be payable by the
Company.

 

6. Termination of Employment Without Cause.

The Company may terminate Employee’s employment Without Cause. If the Company
terminates the Employee’s employment Without Cause within the six-month period
preceding a Change in Control or at any time following the occurrence of a
Change in Control but prior to the payment of the last Retention Bonus
installment, Employee shall be entitled to receive the following:

 

  (a) that portion of Employee’s Base Salary earned, but unpaid as of the date
of termination, paid in accordance with applicable state and Federal laws but in
no event later than 30 days of the date of the Employee’s termination;

 

- 2 -



--------------------------------------------------------------------------------

  (b) with the exception of any bonus awarded pursuant to the Westway Group,
Inc. 2010 Incentive Compensation Plan, any annual bonus awarded by the Company
and earned by the Employee for a prior completed calendar year to the extent not
therefore paid and not theretofore deferred (with any such deferred amounts to
be paid in accordance with and at the times set forth in the applicable deferral
arrangement) paid at the same time as all other Company annual bonuses are paid
for the prior completed year, but in no event later than March 15 of the
calendar year following the year in which the Employee’s employment terminates;

 

  (c) any outstanding bonus awarded pursuant to the Westway Group, Inc. 2010
Incentive Compensation Plan, paid and/or vesting subject to and in accordance
with the applicable award agreement and the Westway Group, Inc. 2010 Incentive
Compensation Plan; and

 

  (d) to the extent not previously paid, the Retention Bonus with respect to the
Change in Control paid in one installment to the Employee on the later of
(i) the occurrence of the Change in Control or (ii) the Employee’s termination
Without Cause.

In order to receive any unpaid Retention Bonus installments as provided above,
Employee will be required to first sign and deliver to the Company a Release.

 

7. Constructive Termination.

For purposes of this Agreement, a Constructive Termination shall constitute
termination of the Employee Without Cause, subject to the provisions of this
Section 7. In order to confect a claim by the Employee of constructive
termination, the Employee must provide written notice to the Company of the
existence of the conditions giving rise to such a situation including evidential
matter supporting the Employee’s allegation. The Company shall have 30 business
days following receipt of such notice (the “Cure Period”) during which it may
remedy the condition. In the event that the Company fails to remedy the
condition constituting the Constructive Termination during the Cure Period,
Employee must deliver notice to the Company that the condition has not been
remedied which, for purposes of this Agreement, will constitute termination
Without Cause.

 

8. Death or Disability.

The Employee’s employment shall be automatically terminated upon Employee’s
death. If Employee becomes “Disabled”, the Company may terminate this Agreement
after giving Employee 30 business days written notice of its intention to do so
unless Employee returns to full-time performance of Employee’s duties within
such 30 business day notice period. Disputes on issues of Disability shall be
determined by an impartial, reputable physician agreed upon by the parties or
their respective doctors. Upon the Employee’s termination due to death or
Disability occurring prior to a Change in Control, any and all rights to a
Retention Bonus will be forfeited by Employee and no Retention Bonus will be
payable by the Company. Following the Employee’s termination due to death or
Disability occurring following a Change in Control, the Employee or Employee’s
estate shall be entitled to receive any and all payments and/or benefits
pursuant to Section 4 hereof, including any applicable unpaid Retention Bonus
installments, subject in the case of a Disability to the execution and delivery
to the Company of a Release.

 

9. Tax Matters.

 

  (a) The Company or any of its applicable subsidiaries shall withhold from any
amounts payable or provided under this Agreement such federal, state or local
taxes as shall be required to be withheld under any applicable law or regulation
and other required or applicable deductions.

 

  (b)

If and to the extent any portion of any payment, compensation or other benefit
provided to Employee in connection with Employee’s separation from service (as
defined in IRC Section 409A) is determined to constitute “nonqualified deferred
compensation” within the meaning of IRC Section 409A and Employee is a specified
employee as defined in IRC Section 409A(a)(2)(B)(i), as determined by the
Company or any of its applicable affiliates in accordance with its procedures,
by which determination Employee hereby agrees that Employee is bound, such
portion of the payment, compensation or other benefit shall not be paid before
the day that is six months plus one day after the date of separation from
service (as determined under IRC

 

- 3 -



--------------------------------------------------------------------------------

  Section 409A) (the “New Payment Date”), except as IRC Section 409A may then
permit. The aggregate of any payments that otherwise would have been paid to
Employee during the period between the date of separation from service and the
New Payment Date (the “Postponement Period”) shall be paid to Employee in a lump
sum on such New Payment Date, and any remaining payments will be paid on their
original schedule.

 

  (c) If Employee dies during the Postponement Period, the amounts and
entitlements delayed on account of IRC Section 409A of the Code shall be paid to
the personal representative of Employee’s estate on the first to occur of the
New Payment Date and thirty (30) days after the date of Employee’s death.

 

  (d) For purposes of this Agreement, each amount to be paid or benefit to be
provided shall be construed as a separate payment for purposes of IRC
Section 409A, and any payments that are due within the “short term deferral
period” as defined in IRC Section 409A shall not be treated as deferred
compensation unless applicable law requires otherwise. Neither the Company nor
any of its applicable affiliates nor Employee shall have the right to accelerate
or defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by IRC Section 409A.

 

  (e) This Agreement is intended to comply with the provisions of IRC
Section 409A and shall, to the extent practicable, be construed in accordance
therewith.

 

  (f) Employment Periods defined in this Agreement shall have the meanings given
such terms under IRC Section 409A if and to the extent required to comply with
IRC Section 409A. In any event, neither the Company nor any of its affiliates
makes any representations or warranty and shall have no liability to Employee or
any other person if any provisions of or payments under this Agreement are
determined to constitute deferred compensation subject to IRC Section 409A but
not to satisfy the conditions of IRC Section 409A.

 

10. If Employee’s employment ends for any reason, Employee agrees that Employee
will immediately resign from any and all officer and director positions that
Employee then has with the Company or any subsidiary or affiliate upon request
of the Company.

 

11. While employed and for a period of two years following the date of
termination of Employee’s employment for any reason, Employee shall not solicit
or induce, or cause any other person to solicit or induce, any employee of the
Company or any of its subsidiaries to leave the Company or any of its
subsidiaries or in any way to modify his or her relationship with the Company.

 

12. While employed and for a period of ten years following the date of
termination of Employee’s employment for any reason, Employee shall not directly
or indirectly disclose or furnish to any entity, firm, corporation or person,
except as otherwise required by law or in the direct performance of the
Employee’s duties for or to the Company, any confidential or proprietary
non-public information of the Company.

 

13. Employee agrees that upon termination of Employee’s employment, Employee
shall provide to the Company all documents, papers, files (including electronic
files) or other material in Employee’s possession or under Employee’s control
that are connected with or derived from the Employee’s services to the Company
or that belong to the Company.

 

14. Mediation

The parties shall first try in good faith to settle by mediation any dispute
arising out of or relating to this Agreement or its breach. The mediation is to
be administered by the American Arbitration Association (“AAA”). The mediation
shall be held in the City of New Orleans. All expenses associated with the
mediation shall be the responsibility of the Company. If the mediation is
unsuccessful, the parties may then resort to litigation or any other mutually
agreeable dispute resolution procedure.

 

- 4 -



--------------------------------------------------------------------------------

15. Choice of Law; Venue.

The laws of the State of Louisiana (without giving effect to its conflicts of
law principles) govern all matters arising out of or relating to this Agreement,
including, without limitation, its validity, interpretation, construction,
performance, and enforcement. Any party bringing a legal action or proceeding
against any other party arising out of or relating to this Agreement may bring
the legal action or proceeding in the United States District Court for the
Eastern District of Louisiana or in any court of the State of Louisiana sitting
in New Orleans, Louisiana.

 

16. Severability

Should any provision of this Agreement be rendered or declared legally invalid
or unenforceable by a court or arbitration tribunal of competent jurisdiction or
by the decision of an authorized governmental agency, invalidation or
unenforceability of such provision shall not invalidate or render unenforceable
any of the remaining provisions of this Agreement.

 

17. The provisions of this Agreement contain the entire agreement and
understanding of the parties regarding the Agreement and its provisions, and
shall, as of the Effective Date, fully supersede any and all prior agreements,
representations, promises or understandings, written or oral, between them
pertaining to the subject matter. The provisions of this Agreement may not be
amended except in writing by the Employee and an authorized officer appointed by
the Board of Directors of the Company to sign the amendment.

 

18. Any failure by either party to exercise any of its rights to enforce any of
the provisions of this Agreement shall not prejudice such party’s rights with
respect to any subsequent or further violation, breach or default by the other
party. A waiver of any provision of this Agreement by the parties shall not be
valid or effective unless memorialized in writing and signed by both parties to
this Agreement.

 

19. The rights and obligations of the Company under this Agreement will be
transferable and will be binding upon and be enforceable by its successors and
assigns; provided, however, that no assignment or transfer of Company’s rights
and/or obligations hereunder will serve to release the Company from its
obligations hereunder without the written agreement of the Employee.

IN WITNESS WHEREOF, Employee and the Company have executed this Agreement
effective as of January     , 2012.

 

WESTWAY TERMINAL COMPANY LLC By   /s/ James B. Jenkins Date: Jan 12, 2012 James
B. Jenkins CEO

 

EMPLOYEE /s/ Eugene McClain

Eugene McClain

Date: Jan 13, 2012

 

- 5 -